


Exhibit 10.29

 

SEAGATE TECHNOLOGY PUBLIC LIMITED COMPANY

2012 EQUITY INCENTIVE PLAN

RESTRICTED SHARE UNIT AGREEMENT

(OUTSIDE DIRECTORS)

 

1.              Grant of Restricted Share Units.  Seagate Technology Public
Limited Company, a public company incorporated under the laws of the Republic of
Ireland with limited liability (the “Company”), hereby grants to you (the
Participant named in Section 2 below) the number of Restricted Share Units set
forth in Section 2 below subject to the terms and conditions of the Seagate
Technology Public Limited Company 2012 Equity Incentive Plan, as may be amended
from time to time and including any exhibits thereto (the “Plan”)
and this Restricted Share Unit Agreement, including any exhibits hereto (the
“Agreement”) (collectively, the “Award”).  In the event of a conflict between
the terms of the Plan and the terms of this Agreement, the terms of the Plan
shall govern.  Unless otherwise defined in this Agreement, any capitalized term
used in this Agreement shall have the meaning assigned to such term in the Plan.

 

2.              Award Terms.  Subject to further detail included in this
Agreement, the key terms related to the Award are as follows:

 

Participant:

 

Global ID Number:

 

Date of Grant:

 

Grant Number:

 

Number of Restricted Share Units:

 

 

Vesting Schedule.  Subject to the terms of the Agreement, including but not
limited to Section 3 hereof, and your Continuous Service on the Board, the Award
shall vest in full on the earlier of: (i) the first anniversary of the Date of
Grant and (ii) one day prior to the next election of Directors following the
Date of Grant.

 

3.              Vesting and Settlement.

 

(a)                                 Subject to Sections 3(b), 3(c) and
3(d) below, the Restricted Share Units will vest as provided in Section 2 above.

 

(b)                                 In the event of your termination of
Continuous Service on account of your death, a pro-rata portion of the
Restricted Share Units shall vest, based upon the number of days between the
Date of Grant and the date of such termination.

 

(c)                                  In the event of a Change of Control, the
Restricted Share Units shall vest immediately prior to the consummation of the
Change of Control, so long as your termination of Continuous Service has not
previously occurred.

 

(d)                                 In the event of your termination of
Continuous Service for any other reason, you shall forfeit any and
all Restricted Share Units that have not vested as of the date of such
termination.

 

(e)                                  Upon the vesting of any Restricted Share
Units, as promptly as is reasonably practicable (but in any event no later than
March 15 of the calendar year following

 

--------------------------------------------------------------------------------


 

the calendar year of vesting), Shares (which shall be fully paid up at the Date
of Grant) shall be issued to you, and the Company shall deliver to you
appropriate documentation evidencing the number of Shares issued in settlement
of such vested Restricted Share Units.  However, the settlement of the
Restricted Share Units shall be conditioned upon your making adequate provision
for Tax-Related Items, as discussed in Section 7 below.

 

4.              Compliance with Law.  Notwithstanding any other provision of the
Plan or this Agreement, unless there is an available exemption from such
registration, qualification or other legal requirement applicable to the Shares,
the Company shall not be required to deliver any Shares issuable upon vesting of
the Restricted Share Units prior to the completion of any registration or
qualification of the Shares under any local, state, federal or foreign law or
under rulings or regulations of the U.S. Securities and Exchange Commission or
of any other governmental regulatory body, or prior to the obtaining of any
approval or other clearance from any local, state, federal or foreign
governmental agency, which registration, qualification or approval the Company
shall, in its absolute discretion, deem necessary or advisable.

 

5.              Shareholder Rights.  You shall not be, nor have any of the
rights or privileges of, a shareholder of the Company in respect of the Shares
subject to the Restricted Share Units unless and until such Shares have been
issued by the Company to you.  No adjustment will be made for a dividend or
other right for which the record date is prior to the date the Shares are
issued, except as provided in Article 12 of the Plan.

 

6.              Transferability.  The Restricted Share Units may not be
assigned, alienated, pledged, attached, sold or otherwise transferred or
encumbered by you other than by will or by the laws of descent and distribution,
and any such purported assignment, alienation, pledge, attachment, sale,
transfer or encumbrance shall be void and unenforceable against the Company or
any Affiliate.

 

7.              Responsibility for Taxes.

 

(a)         Regardless of any action the Company takes with respect to any or
all income tax, social insurance, payment on account or other tax-related items
related to your participation in the Plan and legally applicable to you
(“Tax-Related Items”), you acknowledge that the ultimate liability for all
Tax-Related Items is and remains your responsibility and may exceed the amount,
if any, withheld by the Company.  You further acknowledge that the Company
(i) makes no representations or undertakings regarding the treatment of any
Tax-Related Items in connection with any aspect of the Award, including, but not
limited to, the grant, vesting or settlement of the Restricted Share Units, the
issuance of Shares, the subsequent sale of Shares acquired pursuant to such
issuance and the receipt of any dividends; and (ii) does not commit to and is
under no obligation to structure the terms of the grant or any aspect of the
Award to reduce or eliminate your liability for Tax-Related Items or achieve any
particular tax result.  Further, if you are subject to Tax-Related Items in more
than one jurisdiction (or have become subject to Tax-Related Items in more than
one jurisdiction between the Date of Grant and the date of any relevant taxable
or tax withholding event, as applicable), you acknowledge that the Company may
be required to withhold or account for Tax-Related Items in more than one
jurisdiction.

 

(b)         Your acceptance of this Agreement constitutes your instruction and
authorization to the Company to withhold Shares otherwise deliverable upon
vesting of the Award having a Fair Market Value on the date of vesting equal to
the amount sufficient to satisfy

 

2

--------------------------------------------------------------------------------


 

the Tax-Related Items.  Shares will be delivered as soon as administratively
practicable following the vesting date and the calculation of applicable
withholding taxes.

 

(c)          To avoid negative accounting treatment, the Company will withhold
or account for Tax-Related Items by calculating the actual taxes due at vesting
before delivering the net number of Shares to you.  Any fractional shares
required to be withheld will be rounded up to the nearest Share.

 

(d)         The Company may refuse to issue or deliver the Shares or the
proceeds of the sale of Shares unless and until you have complied with your
obligations related to the Tax-Related Items described in this Section 7.

 

8.              Nature of the Award.  In accepting the Award, you acknowledge,
understand and agree that:

 

(a)         the Plan is established voluntarily by the Company, it is
discretionary in nature and it may be amended, suspended or terminated by the
Company at any time;

 

(b)         the Award is voluntary and occasional and does not create any
contractual or other right to receive future awards of Restricted Share Units,
or benefits in lieu of Restricted Share Units, even if Restricted Share Units
have been awarded repeatedly in the past;

 

(c)          all decisions with respect to future Restricted Share Unit awards,
if any, will be at the sole discretion of the Company;

 

(d)         you are voluntarily participating in the Plan;

 

(e)          your participation in the Plan shall not create any right to
continue to serve the Company in the capacity in effect at the Date of Grant and
will not affect the right of the Company to terminate your service as a Director
pursuant to the Memorandum and Articles of Association of the Company and any
applicable provisions of the laws of the Republic of Ireland;

 

(f)           because you are not an employee of the Company, the Award will not
be interpreted to form an employment or service contract or relationship with
the Company or any Affiliate;

 

(g)          the future value of the underlying Shares is unknown and cannot be
predicted with certainty; and

 

(h)         no claim or entitlement to compensation or damages shall arise from
forfeiture of the Award resulting from termination of your Continuous Service
and in consideration of the Award to which you are otherwise not entitled, you
irrevocably agree never to institute any claim against the Company, waive your
ability, if any, to bring any such claim, and release the Company from any such
claim; if, notwithstanding the foregoing, any such claim is allowed by a court
of competent jurisdiction, then, by participating in the Plan, you shall be
deemed irrevocably to have agreed not to pursue such claim and agree to execute
any and all documents necessary to request dismissal or withdrawal of such
claims.

 

3

--------------------------------------------------------------------------------


 

9.              No Advice Regarding Grant.  The Company is not providing any
tax, legal or financial advice, nor is the Company making any recommendations
regarding your participation in the Plan, or your acquisition or sale of the
underlying Shares.  You are hereby advised to consult with your own personal
tax, legal and financial advisors regarding your participation in the Plan
before taking any action related to the Plan.

 

10.       Data Privacy.  You hereby explicitly and unambiguously consent to the
collection, use, processing and transfer, in electronic or other form, of your
personal data as described in this Agreement and any other Award materials by
and among the Company and its Affiliates (whether inside or outside the European
Economic Area) for the exclusive purpose of implementing, administering and
managing your participation in the Plan.

 

You understand that the Company and its Affiliates may hold certain personal
information about you, including, but not limited to, your name, home address
and telephone number, date of birth, social insurance number or other
identification number, salary, nationality, job title, any shares or
directorships held in the Company, details of all Restricted Share Units or any
other entitlement to shares awarded, canceled, exercised, vested, unvested or
outstanding in your favor, for the exclusive purpose of implementing,
administering and managing the Plan (“Data”).

 

You understand that Data will be transferred to a brokerage firm or share plan
service provider designated by the Company which is assisting the Company with
the implementation, administration and management of the Plan.  You understand
that the recipients of Data may be located in the United States or elsewhere,
and that the recipients’ country (e.g., the United States) may have different
data privacy laws and protections than your country.  You understand that you
may request a list with the names and addresses of any potential recipients of
Data by contacting the Company’s Corporate Secretary.  You authorize the
Company, any Company-designated brokerage firm or share plan service provider
and any other possible recipients which may assist the Company (presently or in
the future) with implementing, administering and managing the Plan to receive,
possess, use, retain, process and transfer Data, in electronic or other form,
for the sole purpose of implementing, administering and managing your
participation in the Plan.  You understand that Data will be held only as long
as is necessary to implement, administer and manage your participation in the
Plan.  You understand that you may, at any time, view Data, request additional
information about the storage and processing of Data, require any necessary
amendments to Data or refuse or withdraw the consents herein, in any case
without cost, by contacting in writing the Company’s Corporate Secretary.  You
understand, however, that refusing or withdrawing your consent may affect your
ability to participate in the Plan.  For more information on the consequences of
your refusal to consent or withdrawal of consent, you understand that you may
contact the Company’s Corporate Secretary.

 

11.       Electronic Delivery and Participation.  The Company may, in its sole
discretion, decide to deliver any documents related to current or future
participation in the Plan by electronic means or request that you consent to
participate in the Plan by electronic means.  You hereby consent to receive such
documents by electronic delivery and agree to participate in the Plan through an
online or electronic system established and maintained by the Company or any
third party designated by the Company.

 

12.       Notices.  Any notices provided for in your Award or the Plan shall be
given in writing and shall be deemed effectively given upon receipt or, in the
case of notices delivered by the

 

4

--------------------------------------------------------------------------------


 

Company to you, five (5) days after deposit in the United States mail, postage
prepaid, addressed to you at the last address you provided to the Company.   Any
such notices from the Company to you may also be delivered to you at the last
email address you provided to the Company.

 

13.       Choice of Law and Venue.  The Award is governed by, and subject to,
the laws of the State of California, without regard to such state’s conflict of
laws rules, as provided in the Plan.  For purposes of litigating any dispute
that arises directly or indirectly from the relationship of the parties
evidenced by this Award, the parties hereby submit to and consent to the
exclusive jurisdiction of the State of California and agree that such litigation
shall be conducted only in the courts of Santa Clara County, California, or the
federal courts for the United States for the Northern District of California,
and no other courts, where this Award is made and/or to be performed.

 

14.       Imposition of Other Requirements.  The Company reserves the right to
impose other requirements on the Award and the Shares acquired under the Plan,
to the extent the Company determines it is necessary or advisable in order to
comply with applicable laws with regard to the acquisition, issuance or sale of
the Shares or facilitate the administration of the Plan, and to require you to
sign any additional agreements or undertakings that may be necessary to
accomplish the foregoing.

 

15.       Amendments.  The Committee at any time, and from time to time, may
amend the terms of the Award; provided, however, that the rights under any Award
shall not be materially impaired by any such amendment unless (a) the Company
requests your consent and (b) you consent in writing.

 

16.       Language.  If you have received this Agreement or any other document
related to the Plan translated into a language other than English and if the
meaning of the translated version is different than the English version, the
English version will control.

 

17.       Severability.  The provisions of this Agreement are severable and if
any one or more provisions are determined to be illegal or otherwise
unenforceable, in whole or in part, the remaining provisions shall nevertheless
be binding and enforceable.

 

18.       Acknowledgements.  By indicating  acceptance of the Award through the
Company’s online acceptance procedure, you acknowledge that: (a) you have
received, and understand and agree to the terms of, this Agreement and the Plan
(including any exhibits to each document), (b) you accept the Award on the terms
and conditions set forth in this Agreement and the Plan (including any exhibits
to each document), and (c) this Agreement and the Plan (including any exhibits
to each document) set forth the entire understanding between you and the Company
regarding the rights to acquire the Shares subject to this Award and supersede
all prior oral and written agreements with respect thereto.

 

5

--------------------------------------------------------------------------------
